Appeal from an amended order of the Family Court, Monroe County (Marilyn L. O’Connor, J.), entered August 3, 2005 in a proceeding pursuant to Social Services Law § 384-b. The amended order terminated the parental rights of respondent, committed the guardianship and custody of the child to petitioner and authorized petitioner to consent to the adoption of the child.
*1362It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.